Citation Nr: 1040949	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  97-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back 
pain and lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in September 2000, 
August 2004, and November 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its Informal Hearing Presentation (IHP), the Veteran's 
accredited representative contends that a 40 percent rating is 
warranted for the periods between July 1994 through May 1997 and 
from November 2004 to present.  The Board finds that the March 
1994 claim referenced by the accredited representative was 
adjudicated in September 1995.  The record does not reflect that 
the Veteran filed a timely notice of disagreement with the 
September 1995 rating decision.  Subsequently, in May 1997, the 
Veteran filed a claim for an increased rating.  The Board finds 
that the rating period on appeal is from May 1996, one year prior 
to the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.  

In July 2010, the Veteran filed a statement in which she avers 
that she is treated by Dr. S. for injections.  She further stated 
that she may require surgery to graft a bone to help with nerve 
pain.  On her VA Form 21-4142, dated in May 2010, the Veteran 
avers that she has been treated by Dr. S. since April 2010, that 
she is being treated for neuropathy, and that she has a bone 
compressing a nerve.  She further avers that an MRI was done.  
Correspondence from Dr. B.M., dated in October 2010, also 
reflects that an MRI showed a pinched nerve in L4-L5.  The Board 
notes that a March 2009 VA examination report reflects a 
diagnosis of "chronic lumbosacral strain without evidence of 
lumbosacral radiculopathy."

Records from Dr. S. are not associated with the claims file.  In 
addition, the Veteran submitted a letter from a physical 
therapist assistant, K.P.  Records from K.P. and B.M. (both of B. 
Physical Therapy) are not associated with the claims file.  The 
Board finds that VA should attempt to obtain any such records 
from Dr. S. and from B. Physical Therapy.

The claims file contains what appears to be a portion of a Social 
Security Administration record.  The pages are identified as 
pages 4, 5, 6, and 7 out of 7.  It is the responsibility of the 
VA to obtain any relevant records from the Social Security 
Administration (SSA).  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  Therefore, VA should attempt to obtain the complete SSA 
file, to include pages 1-3 of the report and any pertinent 
medical records.

In addition, the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability has been raised by the record.  October 2010 
correspondence from Dr. B.M. reflects that the Veteran is unable 
to return to her work as a dental hygienist, and cannot do basic 
tasks due to her pain.  It is unclear if the Veteran is unable to 
perform any type of meaningful employment, and whether any such 
inability is due to her service-connected back pain or her other 
non-service-connected disabilities.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU has been raised by the record.  This matter must 
be adjudicated by the RO prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative 
VCAA notice as to the issue of entitlement to 
a total rating for compensation purposes 
based on individual unemployability.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which granted the Veteran 
disability benefits, including all medical 
records used to make the decision.  

3.  Obtain any pertinent medical and/or therapy 
records, not already associated with the claims 
file for Dr. S., to include any MRI report, and 
for B. Physical Therapy (Authorization forms 
dated in May 2010 and July 2010 are associated 
with the claims file).

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

4.  Thereafter, after affording a reasonable 
period for response to the actions requested 
above, schedule the Veteran for a VA 
examination to determine the nature and 
severity of the service-connected back 
disability.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be performed.  Range of 
motion findings must be reported in degrees, 
and all associated neurologic 
impairment/pathology must be identified.  If 
the examiner identifies any associated 
neurologic impairment/pathology, the frequency 
of any incapacitating episodes should be noted.  
The examiner must reconcile his/her findings as 
to any associated neurologic impairment with 
the reported MRI findings of a pinched nerve at 
L4-5 in correspondence by Dr. B.M. dated in 
October 2010.  The examiner must also opine 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
back disability precludes substantially 
gainful employment.  A rationale should be 
provided as to the opinion offered.

5.  Thereafter, readjudicate the issue on 
appeal, as well as the issue of entitlement to 
TDIU, with consideration of all additional 
evidence received since issuance of the most 
recent supplemental statement of the case.  If 
either benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and her representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

